NOTE: This order is nonprecedential.


  mniteb ~tate5' (!Court of ~peaI5'
      for tbe jfeberaI (!Circuit

       STACY CARSON AND AMY CARSON,
    AS LEGAL GUARDIANS FOR KIT CARSON,
                  Petitioners-Appellants,
                    v.
      SECRETARY OF HEALTH AND HUMAN
                SERVICES,
                  Respondent-Appellee.


                        2010-5089


   Appeal from the United States Court of Federal
Claims in case no. 02-VV-873, Judge Mary Ellen Coster
Williams.


                        ORDER
    The Secretary of Health and Human Services submits
a status report in response to this court's December 21,
2012 order requesting that the stay of briefing be lifted.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   (1) The stay of the briefing schedule is lifted.
CARSON v. HHS                                             2


   (2) The Secretary's response brief is due within 40
days of the date of filing of this order.
     (3) The appellants' reply brief is due within 14 days
of the date of service of the Secretary's response brief.
                                  FOR THE COURT


   JAN 10 2013                     /s/ Jan Horbaly
       Date                       Jan Horbaly
                                  Clerk
cc: David P. Matthews, Esq.

s21
    Heather L. Pearlman, Esq.
                                          u.&~i~n~JOR
                                              JAN 1 a2013
                                                 JAN HOR8AlY
                                                    CLERK